Case: 15-50654      Document: 00513461803         Page: 1    Date Filed: 04/12/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 15-50654                                    FILED
                                  Summary Calendar                              April 12, 2016
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAMES PAUL ROBERTS, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:09-CR-271


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       James Paul Roberts, Jr., federal prisoner # 53081-280, has filed a motion
for leave to proceed in forma pauperis (IFP) on appeal from the district court’s
denial of his 18 U.S.C. § 3582(c)(2) motion for a sentence reduction based on
Amendment 782 to the Sentencing Guidelines. The district court denied his
IFP motion and certified that the appeal was not taken in good faith. By




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50654    Document: 00513461803     Page: 2   Date Filed: 04/12/2016


                                 No. 15-50654

moving for IFP status, Roberts is challenging the district court’s certification.
See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Roberts contends that the district court abused its discretion in denying
his § 3582(c)(2) motion because the decision was based on the court’s erroneous
finding that his early release would pose a danger to society. He also contends
that the district court abused its discretion by refusing to consider his post-
sentencing conduct.
      The district court correctly recognized that Roberts was eligible for a
sentence reduction and that his original sentence was within his new
guidelines range. See Dillon v. United States, 560 U.S. 817, 826-27 (2010).
Although Roberts was eligible for a sentence reduction, the district court was
under no obligation to grant him one. See United States v. Evans, 587 F.3d
667, 673 (5th Cir. 2009). Roberts’s arguments in favor of a sentence reduction,
including his post-sentencing conduct, were set forth in his § 3582(c)(2) motion.
The district court considered Roberts’s arguments but concluded, as matter of
discretion, that a lower sentence was not warranted. In doing so, the district
court explained that it had considered the 18 U.S.C. § 3553(a) factors including
the seriousness of the offense and the danger Roberts posed to society if he
were released earlier. Roberts has not shown that the district court based its
decision on an error of law or on a clearly erroneous assessment of the evidence.
See United States v. Henderson, 636 F.3d 713, 717 (5th Cir. 2011). Further,
his vague and conclusional allegations of judicial bias are insufficient to
demonstrate that the district court abused its discretion in denying his
§ 3582(c)(2) motion. See Liteky v. United States, 510 U.S. 540, 555 (1994).
      Because Roberts has failed to show that the district court abused its
discretion in denying his § 3582(c)(2) motion, the instant appeal does not
involve legal points arguable on their merits. See Howard v. King, 707 F.2d
215, 220 (5th Cir. 1983). Accordingly, Roberts’s IFP motion is DENIED, and

                                       2
    Case: 15-50654   Document: 00513461803    Page: 3   Date Filed: 04/12/2016


                               No. 15-50654

his appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24;
5TH CIR. R. 42.2. Roberts’s motion for leave to file a supplemental appellate
brief is GRANTED.




                                     3